MR. PRESIDING JUSTICE LYONS delivered the opinion of the court. George Margarites was found not guilty, following a bench trial, of a charge of violation of Village of Hodgkins Ordinance No. 65-24, section 8-2, operating a motor vehicle without a village license sticker. The Village appeals, alleging the trial court erred in holding that the address from which a vehicle is registered, as shown by the vehicle registration identification card issued by the Secretary of State, is determinative of residence for the purpose of a municipal vehicle license tax. The ordinance involved provides: 8-2: LICENSE REQUIRED: It shall be unlawful for any person residing in the Village of Hodgkins, or for any firm or corporation having its principal office or place of business in the Village of Hodgkins, to use, or to cause or permit any of his, her, their, or its agents or employees to use any motor vehicle in the transportation of persons or property or the conveyance of loads upon the streets, avenues or alleys of this Village unless such motor vehicle is licensed as hereinafter provided. At the trial the parties entered into a stipulation that if the truck driven by Margarites and owned by North Shore and Central Illinois Freight Company was not required to have a Hodgkins vehicle sticker the defendant should be found not guilty. Hence, the trial was devoted entirely to the issue of whether the vehicle driven by defendant and owned by North Shore was required to have a Hodgkins vehicle sticker. North Shore is a corporation chartered by the State of Illinois. It maintains offices and terminals in eight locations within the State, the largest terminal and general offices being located in the Village of Hodgkins. The vehicle driven by defendant was registered with the Secretary of State from Urbana, Illinois, within which is located another of North Shore’s terminals. That City does not levy a municipal vehicle tax. The evidence presented at trial demonstrated that on February 20, 1967, defendant was issued a traffic citation in the form of a complaint for violation of the Village ordinance set out above. The arresting officer testified that the vehicle bore no Village sticker and that he had observed it entering and leaving North Shore’s lot on numerous occasions since January 1, 1967, and had also observed it parked on the premises overnight. On February 20, 1967, North Shore filed with the Secretary of State amendments to its articles of incorporation and notice of change of registered office and registered agent, indicating a change of both from the Village of Hodgkins to Urbana, Illinois. Defendant’s counsel, who is also secretary-treasurer of North Shore, stated to the court that the general offices of the corporation were located in Hodgkins and admitted that the corporation was a resident of the Village. Appellant-Village contends that the only question relevant to a determination of whether a vehicle is subject to a municipal license fee is whether the owner is a resident of the municipality which seeks to collect the fee. Defendant-appellee agrees that the “wheel tax,” as municipal vehicle license fees are commonly characterized, is based on residence and that North Shore is a resident of Hodgkins under the general rule that a corporation is deemed a resident wherever it exercises its franchise. He argues, however, that the State Enabling Statute under which the Hodgkins Ordinance was adopted contemplates that the owner of a vehicle shall be required to purchase a municipal license in one municipality only, and that therefore a corporation which is a resident of more than one municipality can be required to purchase a municipal vehicle license only in the place of its principal residence, principal residence being defined as the location of its registered office. Ill Rev Stats, c 95%, § 32a, the Enabling Act under which the Hodgkins Ordinance was adopted provides in pertinent part: No owner of a motor vehicle or motor bicycle who shall have obtained a certificate from the Secretary of State and paid the registration fee as hereinbefore provided, shall be required by any city, village, town or other municipal corporation within the State other than a city, village, town or other municipal corporation in which the owner resides to pay any tax or license fee for the use of such motor vehicle or motor bicycle. The city, village or incorporated town in which such owner resides may impose a tax or license fee as is provided in section 8-11-4 of the Illinois Municipal Code, as heretofore and hereafter amended. Section 8-11-4 of the Municipal Code sets forth the maximum limits at which a municipality may set its vehicle license fee. We cannot agree with appellee’s construction of the statute. The prohibitions of section 32a above are, in our opinion, designed to protect owners of vehicles from fees which might otherwise be levied against them for the privilege of using the streets and highways of municipal corporations other than those in which they reside. It is true that for many purposes a person, whether natural or corporate, has only one residence. But from that fact alone we are not prepared to hold, as urged by appellee, that the term “residence” as applied to corporations within the context of the operation of section 32a should be interpreted to mean principal residence, i. e., location of the registered office. The nature and purpose of a municipal vehicle license fee provide additional reason to reject appellee’s contention. A municipal vehicle license is not really a license at all, since no inspection or testing is involved in its procurement. It is, in reality, a revenue measure designed to allow the costs of maintenance of the streets and highways of a municipality to be borne by those who derive the greatest benefit therefrom, the residents of the municipality. To adopt appellee’s construction of the statute would be to allow some to avoid their fair share of these expenses merely because they have acquired an additional residence in another locale and have chosen to designate it as their principal residence.  We hold that section 32a prohibits municipalities from levying a vehicle tax on nonresidents only, and the fact that a corporation may have an additional residence does not, under the statute, relieve such a vehicle owner from the operation of a vehicle license ordinance duly adopted by a municipality within which it resides. We further hold that the trial court erred in its decision that the place from which a vehicle is registered conclusively determines residence for the purpose of a municipal vehicle tax. City of Rockford v. Maxwell, 92 Ill App2d 336, 234 NE2d 563 (1968). We do not say that a corporation having residence in different municipalities can be required to purchase a municipal vehicle tag (wheel tax) for each vehicle in each municipality of residence. In the instant case the corporation employing the defendant is a resident of the Village of Hodgkins. This corporation is not required to purchase a vehicle wheel tax license for this vehicle in Urbana. In fact, Urbana does not require the payment of a vehicle tax. Therefore, the question of “double taxation” for the same vehicle does not arise. Illinois Water Co. v. Champaign County, 367 Ill 641, 12 NE2d 661 (1937) cited as authority by the defendant cannot be helpful in the instant case. There is a vast difference between the capital stock of a corporation and numerous vehicles owned and operated by a corporation and particularly so when the vehicles are domiciled in different places in the State. The language quoted from Ex parte Schollenberger, 96 US 369 (1877) supports the position of the Village.  The judgment is reversed and the cause remanded with directions to proceed in a manner not inconsistent with this opinion. Judgment reversed and cause remanded with directions. BURKE, J., concurs.